Territory of Michigan to wit
In the matter of Bridget Sheridan, Complainant vs Daniel Sheridan—
IN THE SUPREME COURT OF THE TERRITORY
To Peter Audrain Esqr Clerk of said Court—
Please issue a summons in the foregoing case Returnable on Monday the twenty fourth Instant at twelve of the Clock noon—at the new Michigan Court House next the Jail— Detroit Feby 18— 1812
Bridget Sheridan
by her Attorney
Geo. McDougall
You’ll also issue a subpoena for Cap1 John Whistler and Captain Samuel T Dyson — Serg1 Patrick Cassety & John Widle of Fort Detroit, also for Samuel Pogue to testify in the foregoing matter Rtble as aforesaid
Geo McDougall
atty for Bridget Sheridan
*386filed 18 feby 1812.
[Case 391, Paper 5]

To the Honorable


Augustus B Woodward & James Witherell Judges of the Supreme Court of the Territory of Michigan

Petition of Bridget Sheridan for a Special Session of said Court
To the Honorable Augustus B Woodward and James Witherell, Judges of the Supreme Court of the Territory of Michigan—
The petition of Bridget Sheridan—Humbly Sheweth,
That her Husband Daniel Sheridan, is now a soldier in the United States first Regiment, in Fort Detroit, and the causes detailed in the accompanying complaint to your Honors, being of an Urgent Nature, will not admit of her awaiting the regular Term of the Supreme Court—
She therefore humbly prays that a Special Court may be ordered, to be held at the Clerks office for the hearing & determining of the said Complaint forthwith— And your Petitioner as in duty bound, will ever pray—Bridget Sheridan by her Attorney— Geo. McDougall
Detroit Feby 17“ 1812
[Indorsement]
A Special Session of the Supreme Court will be held on Monday the 24, Inst, at the building next North east of the Jail at 11 °Clock AM. for the purpose of hearing the within petition.
J. Witherell
18. Feb. 1812—
Woodward judge.
Answer
filed 4 march 1812
[Case 391, Paper 6]
Territory of Michigan— in the supreme court of the territory of THE TERM OF SEPTR IN THE YEAR OF OUR LORD l8ll-
The Answer of Daniel Sheridan the respondant to the Bill of complaint of Bridget Sheridan his wife above exhibited—This respondant saving and *387reserving to himselfe now and at all times hereafter the right of making further answer to the many incertainties and untruths in the complainants bill of complaint above exhibited and set forth, for answer nevertheless at this time to such parts thereof as he is advised is necessary and material for him to answer, he answereth and saith that true it is that on the fifth day of April in the year of our Lord 1811 towit at Detroit in the territory aforesaid he was lawfully joined in the bons of matrimony to the complainant Bridget Sheridan at that time calling herselfe Bridget Belcher by Richard Smyth Esquire one of the Justices of the peace for the District of Detroit in said Territory, that with the said Bridget Sheridan the complainant this re-spondant continued to live and to exercise do and perform all and severally the functions and offices of a good, indulgent and tender husband as much as in him lay (he being at the time of his marriage and still a soaldier in the service of the United States as is set for in the complainants bill of complaint and that well known to the complainant at the time of her marriage) untill by the devises and procurement of the complainant and by her false and malicious representations (she being a person of an evil disposition, and of wicked and abandoned habits) he was driven from his comfortable home and finally from all enjoyment and connection with the complainant and imprisioned in the guard house in fort Detroit and subsequently and at the present time suffering a grevious and wanton imprisonment in the common jail at Detroit aforesaid by reason of the false and malicious representations of the complainant set forth in her bill of complaint representing this respondant as a person of a vicious and debauched temper and inclination, and likewise that she the complainant was in constant bodily fear that this respondant would kill wound or do her the complainant some bodily hurt whereas this respondant charges expressly the contrary and that whatever was amiss between the complainant and this respondant on the aforesaid ninth day of September as in the bill charged and tended to a breach of the peace is justly and truly chargeable on the complainant she having been the assailant from whom this respondant received much ill treatment and abuse accompanied with actual violance at the time and that so far from this respondants offering to the complainant any violence at the time he only touched her with a gentle hand to save his person from the impending danger of an uplifted weapon, and to restrain her in the exercise of a cruel and barbarous disposition—this respondant likewise charges that since the consummation of his marriage with his present dearly beloved wife he has advanced her and otherwise expended large sums of money towards her support suitable to their condition in life, and that the charge of his remitting her debts due antecedent to their marriage with a view to defraud her of her property is wholly and entirely without foundation he therefore prays that the bons of matrimony as pray’d for in the complainants bill of complaint *388may not be dissolved neither that they be decree’d seperated from bed and board but that the complainants bill of complaint may be dismiss’d by this honourable court and this respondant released from his imprisionment and as in duty bound he will ever pray Daniel Sheridan
Complaint on Oath Bridget Sheriden against her Husband Daniel Sheriden for assault and Battery &c &c
Septr 9th 1811
filed Septr 9th 1811 by me
James May J P D D
[Case 391, Paper 7]
Territory of Michigan DISTRICT OF DETROIT TO WIT-
Be it remembered that personally came before me the undersigned one of the Justices assigned to keep the peace in the District aforesaid—viz— Bridget Sheriden who made oath on the Holy Evangelist of Almighty God, deposeth and saith, That between the Hours of seven and Eight this Evening—a stranger living with Richard Smyth: was sitting in her House— when her Husband Daniel Sheriden—soldier in the first United States Reg1 and Captain Whistlers company—came into the House and demanded of the stranger aforesaid—what he wanted there, and then proceeded without any provocation to kick, beat, and abuse the said stranger—and turned him out of the House, a short time after he proceeded to kick beat and 111 treat this deponant in such a manner that the Blows and Kicks are plainly to be seen on the Body of this deponent, and while the said Daniel was hunting for a Club to do her further Injury—and perceiving her life in emminent danger— she had to run from the House—when the said Daniel Sherriden, lock’d the Door, and refused to let any person in—This depon1 further deposeth— That she is in Bodyly fear that he the said Daniel Sherriden—will, kill, wound or do her some bodyly hurt, and therefore prays that the said Daniel —may be arrested, and give security for his keeping the peace &c &c and further this deponant sayeth not.—
Sworn before me this ninth day of Septr 1811 between the Hours of Eight & nine in the Evening James May
JPDD
*389Accounts of the Auditors for the District of Erie
filed in the Supreme Court the 4th may 1812.
[Case 392, Paper 1]
Be it remembered that We the Undersigned Auditors of Public Accounts for the District of Erie after examining all accounts & testimony relative to the same between the District of Erie and the following persons in conformity to a law relative to the same adopted by the Governor and judges of the Territory of Michigan on the thirteenth of December AD 1811 (eleven)



Given under our hands at the River Raisin this in the District aforesaid this first day of May in the year of our Lord One thousand eight hundred and twelve




[In the handwriting of George McDougall]


[In the handwriting of George McDougall]


[In the handwriting of James Witherell]


[In the handwriting of Elijah Brush]


[In the handwriting of Isaac Lee]